SUMMARY ORDER
Petitioner Dan Chen, a native and citizen of China, pro se, seeks review of a November 14, 2006 order of the Board of Immigration Appeals, summarily affirming the May 13, 2005 decision of Immigration Judge (“IJ”) Noel Brennan, denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Dan Chen, No. A98 356 420 (B.I.A. November 14, 2006), aff'g No. A98 356 420 (Immig.Ct.N.Y. May 13, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Where, as here, the BIA adopts and affirms the IJ without issuing an opinion, see 8 C.F.R. § 1003.1(e)(4), we review the IJ’s decision as the final agency determination. See, e.g., Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005); Yu Sheng Zhang v. United States Dep’t of Justice, 362 F.3d 155, 159 (2d Cir.2004).
Chen claims that she fears persecution on the basis of her political opinion and her membership in a particular social group. The IJ found Chen credible but concluded that she did not establish past persecution or a fear of future persecution. The decision of the IJ is “supported by reasonable, substantial, and probative evidence on the record considered as a whole.” Tian-Yong Chen v. INS, 359 F.3d 121, 127 (2d Cir.2004) (internal quotation marks omitted). Substantial evidence also supports the IJ’s finding that Chen did not show it is more likely than not that she will be tortured if returned to China.
Petitioner’s motion for informa pauper-is (IFP) status in connection with her petition for review is GRANTED. But, for the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).